Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 7, 2007 (People v Olibencia, 45 AD3d 607 [2007]), affirming a judgment of the County Court, Rockland County, rendered March 12, 2002.
Ordered that the application is denied.
The appellant has failed to establish , that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, P.J., Mastro, Rivera and Florio, JJ., concur.